IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45342

STATE OF IDAHO,                                  )   2018 Unpublished Opinion No. 449
                                                 )
       Plaintiff-Respondent,                     )   Filed: May 15, 2018
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
ANDREW NEAL SPICER,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of two years, for sexual battery of a minor child sixteen or
       seventeen years of age, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Andrew Neal Spicer pled guilty to sexual battery of a minor child sixteen or seventeen
years of age. Idaho Code § 18-1508A(1)(c). The district court sentenced Spicer to a unified
term of fifteen years with two years determinate. Spicer appeals asserting that the district court
abused its discretion by failing to retain jurisdiction upon imposing his sentence.
       The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.


                                                 1
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction.
       Therefore, Spicer’s judgment of conviction and sentence are affirmed.




                                                   2